DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a Final Office Action in response to Applicant’s submission filed on 6/29/2022.  Currently claims 1-20 are pending and claims 1, 11, and 20 are independent. Claims 11, 11, and 20 have been amended from the previous claim set dated 3/12/2022.   No claims have been added or cancelled.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.
	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10) are directed to a statutory category, namely a method.  Claim 11 and its dependent claims (claims 12-19) are directed to a statutory category, namely a method.  Claim 20 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 11, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the reordering of consumables (i.e. groceries).  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a head of a household might perform with respect to groceries.  The abstract elements of claims 1, 11, and 20, recite in part “Determine a point of time…Transmit message…Receive response…Determine request…Perform data operation…Predict a sample…Generate schedule…Facilitate feedback…Enhancing conversion…”.  Dependent claims 2, 3, 14-19 add to the abstract idea the following limitations which recite in part “Recalibrate signal…Recalibrate transmission…Associate date…Determine date…Perform data operation…Modify subscription…Adapt subscription…Modify order…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 11, and 20.  Dependent claims 4-10, 12, 13, do not include any limitations that are directed toward the abstract idea and will be addresses in either the Step 2A (Prong 2) or Step 2B analysis below.
Step 2A (Prong 2):  Independent claims 1, 11, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Distribution platform…Distribution predictor… Text message…Device…Merchant computing system…Predictor module…machine learning…Non-transitory computer readable medium with instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claims 4-10, 12, 13 add the additional element which recites in part “Text message…SMS…Distribution predictor…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2, 3, 14-19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Distribution platform…Distribution predictor…Text message…Device…Merchant computing system…Non-transitory computer readable medium with instructions…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the reordering of consumables (i.e. groceries)) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0085] – “Processor 804 can be implemented as one or more graphics processing units ("GPUs"), as one or more central processing units ("CPUs"), such as those manufactured by Intel® Corporation, or as one or more virtual processors, as well as any combination of CPUs and virtual processors.”  
Dependent claims 4-10, 12, 13 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 4-10, 12, 13 include the additional element which recites in part “Text message…SMS…Distribution predictor…”  These are functionally the same additional elements that are addressed above in claims 1, 11, and 20, and are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the reordering of consumables (i.e. groceries)) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 2, 3, 14-19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masterman (US 10078860 B1) in view of Welch (US 20080059309 A1) further in view of Concannon et al. (US 20160275424 A1)


Regarding claims 1, 11, and 20 (Amended), Masterman discloses a method (Masterman COL 2  ROW 16 - Techniques described herein are directed to item expiration date management, utilizing an expiration management engine), comprising: determining at an adaptive distribution platform (Masterman Fig. 1 – 102 (Expiration Management Engine)) using a distribution predictor a 5point of time associated with a scheduled delivery of an item coinciding substantially with a zone of time associated with a predicted distribution date of the item (Masterman COL 15  ROW 55 - At block 514, the expiration date(s) of the selected item(s) may be stored…At block 516, the replenishment date(s) may be determined for the selected item(s) by a component of the expiration management engine 102 (e.g., the replenishment calculation engine 326 of FIG. 3). The replenishment date(s) may be calculated based on the expiration date(s) of the item(s)); transmitting from the adaptive distribution platform an electronic message to a device, the electronic message having data associated with an item characteristic and other data associated with a control user input configured to adapt the scheduled delivery of the 10item using a data communication protocol (Masterman Fig. 6 - Masterman COL 17  ROW 38 -  At block 614, the user may be notified of potential changes to a subscription. A component of the expiration management engine 102, for example, notification engine 328, may be utilized to manage such notifications. The notification engine 328 may cause an electronic message, text message, or some other suitable form of communication to be sent to a user indicating, for instance, that a subscription periodicity will be changed. The notification may provide suggestions to the user to modify a subscription); receiving another electronic message at the adaptive distribution platform, the another electronic message comprising a response to the electronic message and comprising data associated with one or more actions configured to manage an order associated with the item; 15determining whether a replenishment adjustment of the item is requested of the adaptive distribution platform (Masterman Fig. 6 - Masterman COL 17 ROW 53 - At block 616, a user response to the notification from block 614 may be received. The user may respond by either confirming or rejecting the indicated change at block 618. The notification engine 328 may utilize any user response in order to determine whether an appropriate workflow should be initiated to make one or more changes to a subscription. In some cases, a lack of response may constitute acquiescence to an automatically generated order. The notification and type of response required or, alternatively, not required, may be further based on the user preferences determined at block 602); and transmitting a control signal to a merchant computing system in data communication with the adaptive distribution platform to perform one or more data operations associated with the order (Masterman Fig. 6 - Masterman COL 18 ROW 36 - At block 620, an automated order may be generated with the selected item. The generated order may include, in this example, a shipping order identifying at least, the particular item(s), and a destination and/or a purchase order identifying the particular item(s). These orders may be generated by order manager 318 or another component of expiration management engine 102. For example, the shipping order may be generated with a shipping date such that the particular item(s) arrive at the destination on or before the determined replenishment date(s)).
Masterman lacks implementing an information feedback predictor module configured to predict a sample of another item for a user based on one or more classified attributes associated with the item and the user, provide an assessment whether to generate an order or subscription for delivery of the another item based on the sample; and enhancing a sample-to-purchase conversion metric including a ratio of a number of the another items to the number of samples sent over a number of users to generate data representing analytic insights.
Welch, from the same field of endeavor, teaches implementing an information feedback predictor module configured to predict a sample of another item for a user based on one or more classified attributes associated with the item and the user (Welch ¶2 - Product samples can also be more directly targeted by sending product samples only to those consumers who appear on customer lists associated with the products having characteristics which are similar to the sample products), provide an assessment whether to generate an order or subscription for delivery of the another item based on the sample (Welch ¶28 - Such feedback survey 81 can ask the consumer about their experience with the product sample and/or trackable coupon so as to provide a quick insight in future purchase intent, category/brand awareness, sample usage and rating, product attribute rating, etc); and enhancing a sample-to-purchase conversion metric including a ratio of a number of the another items to the number of samples sent over a number of users to generate data representing analytic insights (Welch ¶4 - a product sample delivery method which is capable of connecting with targeted consumers, has the capability for communication with the engaged consumers about brands and obtain consumer feedback, converts consumers to brand buyers at higher conversion rates, builds a relationship with that consumer, and tracks sales via coupons, conversion studies and on-line sales data).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the product sample
 techniques of Welch because Welch discloses “increasing product sales (Welch ¶2)”.   Additionally, Masterman further details “a process is enabled for managing the sale and distribution of items offered by a retailer (Masterman COL 10 ROW 1)” so it would be obvious to consider including the additional product sample techniques that Welch discloses because it would increase the sales of items disclosed within Masterman.  
Masterman further lacks the information feedback predictor module configured to form one or more clusters of data through application of machine learning to generate an adaptive schedule for transmitting electronic messages to automatically facilitate feedback at intervals of time during which the user predictively consumed the sample and to refine a predicted date of consumption.
Concannon, from the same field of endeavor, teaches the information feedback predictor module configured to form one or more clusters of data through application of machine learning (Concannon Fig. 2 – Consumption Module 228) to generate an adaptive schedule for transmitting electronic messages to automatically facilitate feedback at intervals of time during which the user predictively consumed the sample and to refine a predicted date of consumption (Concannon ¶16 - In some embodiments, a consumer's personal consumption rate for an item may be combined with the underlying item consumption rate and/or a common group consumption rate to create an overall or a more accurate consumption model for that consumer. This consumption model may then be used to more accurately predict when an item will run out for a consumer so that a subscription system may automatically reorder those items on behalf of that consumer. The consumer may also be given a means to indicate that the consumption rate is too high or too low {i.e. feedback}, which may also be utilized by the subscription system to adjust consumption rates and create a more accurate consumption model).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the consumption rate
 techniques of Concannon because Concannon discloses “One advantage of the current disclosure is that it eliminates or at least reduces these demand spikes since each consumer is being sent renewals at a different rate (Concannon ¶43)”.   Additionally, Masterman further details “a process is enabled for managing the sale and distribution of items offered by a retailer (Masterman COL 10 ROW 1)” so it would be obvious to consider including the additional consumption rate techniques that Concannon discloses because it would better manage the sales of items disclosed within Masterman.
Regarding claim 2, Masterman discloses the determining recalibrating the control signal if the replenishment adjustment is requested (Masterman Fig. 6 - Masterman COL 17 ROW 53 - At block 616, a user response to the notification from block 614 may be received. The user may respond by either confirming or rejecting the indicated change at block 618. The notification engine 328 may utilize any user response in order to determine whether an appropriate workflow should be initiated to make one or more changes to a subscription…At block 620, an automated order may be generated with the selected item). 
Regarding claim 3, Masterman discloses recalibrating a transmission of the control signal if the replenishment adjustment is requested (Masterman Fig. 6 - Masterman COL 17 ROW 53 - At block 616, a user response to the notification from block 614 may be received. The user may respond by either confirming or rejecting the indicated change at block 618. The notification engine 328 may utilize any user response in order to determine whether an appropriate workflow should be initiated to make one or more changes to a subscription…At block 620, an automated order may be generated with the selected item).
Regarding claim 4, Masterman discloses wherein the zone of time is determined by a zone generator associated with the adaptive distribution platform (Masterman COL 10 ROW 59 - Order manager 318 may utilize the replenishment calculation engine 326 to perform analysis and/or calculations with respect to expiration and/or replenishment dates).
Regarding claim 5, Masterman discloses the data communication protocol is a short message 10service (Masterman COL 12 ROW 4 - notification engine 328, a component of expiration management engine 102, may be configured to cause one or more notifications to be transmitted to one or more users. Such notifications may include an email message, text message, phone call, or other suitable form of communication. Notification engine 328 can receive response information from one or more users of the electronic marketplace. Upon receipt of such response information, notification engine 328 may be configured to initiate one or more workflows with one or more components of expiration management engine 102. Notification engine 328 may further be configured to cause the storage of response information in profile data store 316).
Regarding claim 6, Masterman discloses the data communication protocol is SMS (Masterman COL 12 ROW 4 - notification engine 328, a component of expiration management engine 102, may be configured to cause one or more notifications to be transmitted to one or more users. Such notifications may include an email message, text message, phone call, or other suitable form of communication. Notification engine 328 can receive response information from one or more users of the electronic marketplace. Upon receipt of such response information, notification engine 328 may be configured to initiate one or more workflows with one or more components of expiration management engine 102. Notification engine 328 may further be configured to cause the storage of response information in profile data store 316).
Regarding claim 7, Masterman discloses the data communication protocol is a text message 15service (Masterman COL 12 ROW 4 - notification engine 328, a component of expiration management engine 102, may be configured to cause one or more notifications to be transmitted to one or more users. Such notifications may include an email message, text message, phone call, or other suitable form of communication. Notification engine 328 can receive response information from one or more users of the electronic marketplace. Upon receipt of such response information, notification engine 328 may be configured to initiate one or more workflows with one or more components of expiration management engine 102. Notification engine 328 may further be configured to cause the storage of response information in profile data store 316).  
Regarding claim 8, Masterman discloses the electronic message is a text message (Masterman COL 12 ROW 4 - notification engine 328, a component of expiration management engine 102, may be configured to cause one or more notifications to be transmitted to one or more users. Such notifications may include an email message, text message, phone call, or other suitable form of communication. Notification engine 328 can receive response information from one or more users of the electronic marketplace. Upon receipt of such response information, notification engine 328 may be configured to initiate one or more workflows with one or more components of expiration management engine 102. Notification engine 328 may further be configured to cause the storage of response information in profile data store 316).  
Regarding claim 9, Masterman discloses the electronic message is a text message configured 20to be transmitted using a short message service (Masterman COL 12 ROW 4 - notification engine 328, a component of expiration management engine 102, may be configured to cause one or more notifications to be transmitted to one or more users. Such notifications may include an email message, text message, phone call, or other suitable form of communication. Notification engine 328 can receive response information from one or more users of the electronic marketplace. Upon receipt of such response information, notification engine 328 may be configured to initiate one or more workflows with one or more components of expiration management engine 102. Notification engine 328 may further be configured to cause the storage of response information in profile data store 316).
Regarding claim 10, Masterman discloses the electronic message is a text message configured to be transmitted using SMS (Masterman COL 12 ROW 4 - notification engine 328, a component of expiration management engine 102, may be configured to cause one or more notifications to be transmitted to one or more users. Such notifications may include an email message, text message, phone call, or other suitable form of communication. Notification engine 328 can receive response information from one or more users of the electronic marketplace. Upon receipt of such response information, notification engine 328 may be configured to initiate one or more workflows with one or more components of expiration management engine 102. Notification engine 328 may further be configured to cause the storage of response information in profile data store 316). 
Regarding claim 12, Masterman discloses the date is determined by a distribution predictor in data communication with the adaptive distribution platform (Masterman COL 10 ROW 59 - Order manager 318 may utilize the replenishment calculation engine 326 to perform analysis and/or calculations with respect to expiration and/or replenishment dates).
Regarding claim 13, Masterman discloses the date range is determined by the adaptive distribution platform using the date predicted by a distribution predictor (Masterman COL 10 ROW 59 - Order manager 318 may utilize the replenishment calculation engine 326 to perform analysis and/or calculations with respect to expiration and/or replenishment dates).
Regarding claim 14, Masterman discloses associating the date with the date range (Masterman COL 2 ROW 37 - A “replenishment date,” as used herein, is intended to refer to a specific date, or range of dates, by which a previously-delivered item should be replaced).
Regarding claim 15, Masterman discloses the text message is generated when the date is determined by a distribution predictor to be within the date range (Masterman COL 10 ROW 59 - Order manager 318 may utilize the replenishment calculation engine 326 to perform analysis and/or calculations with respect to expiration and/or replenishment dates).
Regarding claim 16, Masterman discloses the control user input is configured to perform a 10data operation on the subscription (Masterman Fig. 6 - Masterman COL 17 ROW 38 - At block 614, the user may be notified of potential changes to a subscription. A component of the expiration management engine 102, for example, notification engine 328, may be utilized to manage such notifications. The notification engine 328 may cause an electronic message, text message, or some other suitable form of communication to be sent to a user indicating, for instance, that a subscription periodicity will be changed. The notification may provide suggestions to the user to modify a subscription.  If the order is a one-time purchase order, than the notification may provide suggestions to the user to set up or modify a subscription. In either example, the provided suggestions may be based on a number of factors, including, but not limited to, the user's past orders, other users' orders, other intervening one-time orders, purchase history, and/or return history.  At block 616, a user response to the notification from block 614 may be received).
Regarding claim 17, Masterman discloses the control user input is configured to perform a 10data operation on the subscription (Masterman Fig. 6 - Masterman COL 17 ROW 38 - At block 614, the user may be notified of potential changes to a subscription. A component of the expiration management engine 102, for example, notification engine 328, may be utilized to manage such notifications. The notification engine 328 may cause an electronic message, text message, or some other suitable form of communication to be sent to a user indicating, for instance, that a subscription periodicity will be changed. The notification may provide suggestions to the user to modify a subscription.  If the order is a one-time purchase order, than the notification may provide suggestions to the user to set up or modify a subscription. In either example, the provided suggestions may be based on a number of factors, including, but not limited to, the user's past orders, other users' orders, other intervening one-time orders, purchase history, and/or return history.  At block 616, a user response to the notification from block 614 may be received).
Regarding claim 18, Masterman discloses the control user input is configured to adapt the subscription when the another text message is received at the adaptive distribution platform (Masterman Fig. 6 - Masterman COL 17 ROW 38 - At block 614, the user may be notified of potential changes to a subscription. A component of the expiration management engine 102, for example, notification engine 328, may be utilized to manage such notifications. The notification engine 328 may cause an electronic message, text message, or some other suitable form of communication to be sent to a user indicating, for instance, that a subscription periodicity will be changed. The notification may provide suggestions to the user to modify a subscription.  If the order is a one-time purchase order, than the notification may provide suggestions to the user to set up or modify a subscription. In either example, the provided suggestions may be based on a number of factors, including, but not limited to, the user's past orders, other users' orders, other intervening one-time orders, purchase history, and/or return history.  At block 616, a user response to the notification from block 614 may be received).
Regarding claim 19, Masterman discloses the control user input is configured to modify the order associated with the item, the order being associated with the subscription (Masterman Fig. 6 - Masterman COL 17 ROW 38 - At block 614, the user may be notified of potential changes to a subscription. A component of the expiration management engine 102, for example, notification engine 328, may be utilized to manage such notifications. The notification engine 328 may cause an electronic message, text message, or some other suitable form of communication to be sent to a user indicating, for instance, that a subscription periodicity will be changed. The notification may provide suggestions to the user to modify a subscription.  If the order is a one-time purchase order, than the notification may provide suggestions to the user to set up or modify a subscription. In either example, the provided suggestions may be based on a number of factors, including, but not limited to, the user's past orders, other users' orders, other intervening one-time orders, purchase history, and/or return history.  At block 616, a user response to the notification from block 614 may be received).


Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing the value of predicting similar items for someone to sample.  While this sampling aspect might be an improvement to the business process of facilitating sales, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.  As identified above, the additional elements merely limit the claims to a computer/network environment and the is insufficient with respect to integrating the idea into a practical application (See MPEP 2106.05(f)).  
Applicant also argues that the inclusion of using a machine learning model overcomes the 101 rejection.  This is also unpersuasive because with the way that the claim is written, the machine learning model simply supplies an output based on certain inputs.  The use of machine learning is interpreted as simply the software used to implement the abstract idea on a computer.  Under this interpretation, the claimed invention fails to overcome the 101 rejection.  Examiner will note, however, if the machine learning model was claimed to adjust itself based on the efficacy of its outputted results, then the claim would potentially overcome the 101 rejection.   This is because the system is then controlling the model (as opposed to the user) which is not an abstract idea.     
Regarding the 35 USC § 102 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to sample items and consumption rates.  In light of this amendment, Examiner agrees that the original reference did not teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, prior art was found that does teach these limitations (Welch and Concannon as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624